Citation Nr: 1754463	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  He had additional service as a member of the Army National Guard, from which he was discharged in December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case is currently under the jurisdiction of the RO in Houston, Texas. 

The Veteran and his spouse testified at a hearing before the undersigned in September 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability is linked to noise exposure during active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


II. Analysis

Impaired hearing is defined as a disability for VA compensation purposes when the auditory puretone threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The October 2011 VA examination report reflects puretone threshold findings establishing the presence of a current bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385. 

The Veteran's service personnel records show that he served as a canon crewmember.  He described in-service noise exposure from field artillery exercises at the October 2011 VA examination and in his September 2016 hearing testimony before the undersigned.  Such noise exposure during service is established based on the circumstances of his service.  See 38 C.F.R. § 3.303(a). 

The evidence is in relative equipoise with respect to a nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure.  A December 2015 VA treatment record reflects an audiologist's opinion that the Veteran's current bilateral hearing loss is at least as likely as not due to military noise exposure.  The audiologist explained that the Veteran had normal hearing at entrance into service, as shown by his December 1972 audiogram.  While he still had normal hearing at separation, as shown in the October 1975 separation audiogram, there was a threshold shift of 10 decibels in the right ear at 3000 Hertz, and of 10 decibels in the left ear at 500 Hertz and 4000 Hertz.  The audiologist stated that this threshold shift supported the conclusion that the Veteran's current bilateral hearing loss was due to military noise exposure.  

The December 2015 VA audiologist's opinion is consistent with the service audiograms.  They show a puretone threshold in the right ear of 10 decibels at 3000 Hertz at entrance, and of 20 decibels at 3000 Hertz at separation.  They show puretone thresholds in the left ear of 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz at entrance, and of 25 decibels at 500 Hertz and 15 decibels at 4000 Hertz at separation.  

The VA examiner's negative nexus opinion in the October 2011 VA examination report does not outweigh the December 2015 opinion.  The October 2011 opinion states, in part, that the Veteran did not have a significant threshold shift during service, without accounting for the 10-decibel shifts in the right and left ear noted by the December 2015 audiologist.  The examiner stated that the absence of a significant threshold shift, in conjunction with normal hearing at separation, was evidence that the Veteran's hearing loss was not related to service.  Thus, the examiner's opinion placed a lot of significance on the absence of a significant threshold shift during service, without discussing the 10-decibel shifts already noted.  This detracts from its probative value.  The Board notes that the examiner did find that the Veteran's tinnitus was related to military noise exposure.  

Accordingly, resolving reasonable doubt in favor of the claim, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


